Citation Nr: 1004237	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-19 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 2, 
2006, for the grant of service connection for atrial 
fibrillation.

2.  Entitlement to an initial evaluation in excess of 10 
percent for atrial fibrillation. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 
1971.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In August 2007 the RO issued a rating decision 
that granted service connection for atrial fibrillation, 
effective October 2, 2006, and evaluated the disability as 
noncompensable.  In October 2007, the RO increased the 
initial rating for atrial fibrillation to 10 percent, 
effective October 2, 2006.  In a May 2008 rating decision the 
RO denied entitlement to TDIU.

In October 2009, the Veteran submitted medical evidence that 
is pertinent to his claims for a higher initial evaluation 
and a TDIU directly to the Board in support of his appeal.  
The RO has not considered this evidence in the first instance 
and the Veteran has not waived his right to have the RO do 
so.  A remand for the RO's initial consideration of the 
evidence is unnecessary, however, given the Board's favorable 
disposition with regard to these claims.  38 C.F.R. § 20.1304 
(2009).

In July 2009, prior to transfer of the case to the Board, the 
Veteran's then representative, the American Legion, sought to 
withdraw as his representative.  Subsequently, the Veterans 
of Foreign Wars of the United States has presented argument 
on his behalf.  There is no indication in the record 
currently before the Board that the Veteran has appointed 
that organization as his representative.


FINDINGS OF FACT

1.  On October 2, 2006, and at no time prior thereto, the RO 
received from the Veteran a claim of entitlement to service 
connection for atrial fibrillation.  

2.  The Veteran experiences more than four episodes of 
paroxysmal atrial fibrillation yearly, which 
electrocardiograms (ECGs) and physicians confirm. 

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to October 2, 2006, for a grant of service connection for 
atrial fibrillation, are not met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 
(2009).

2.  The criteria for entitlement to an initial 30 percent 
evaluation for atrial fibrillation are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.104, Diagnostic 
Code 7010 (2009).    

3.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his TDIU claim.  

A.  Duty to Notify

The appeals for a higher initial rating and earlier effective 
date arise from disagreement with issues downstream from the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which an 
examiner discussed the severity of the disabilities at issue 
in this appeal.  

The effective date issue turns on an application of the law 
to undisputed facts.  Further assistance or examination could 
not aid in substantiating entitlement to an earlier effective 
date for service connection.  VA's General Counsel has held 
that the notice and assistance requirements of the VCAA are 
not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

II.  Analysis 

A.  Earlier Effective Date

By rating decision dated August 2007, the RO granted the 
Veteran service connection for atrial fibrillation, effective 
from October 2, 2006.  The Veteran then expressed 
disagreement with the effective date assigned this grant.  
According to written statements he submitted during the 
course of this appeal, September 2004 is the appropriate date 
to assign this grant because that is when he experienced his 
first episode of atrial fibrillation.  A medical professional 
first diagnosed such a condition after the Veteran 
experienced two additional episodes and presented to the 
emergency room for testing.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2009).

In this case, on October 2, 2006, the RO received from the 
Veteran a VA Form 21-4138 (Statement In Support Of Claim) 
claiming entitlement to service connection for atrial 
fibrillation.  By rating decision dated August 2007, the RO 
granted this claim effective from the date of receipt of the 
VA Form 21-4138.  

The only documents in the claims file dated prior to October 
2, 2006 that mention the Veteran's atrial fibrillation are VA 
and private treatment records.  In claims to reopen and 
claims for increases, such records may be construed as an 
informal claim.  38 C.F.R. § 3.157 (2009).  In this, an 
initial claim for service connection, however, medical 
records may not serve as an informal claim.  Brannon v. 
Brown, 12 Vet. App. 32, 35 (1998).

In the absence of evidence of a claim for atrial fibrillation 
filed prior to October 2, 2006, the Board concludes that the 
criteria for entitlement to an effective date prior to 
October 2, 2006, for a grant of service connection for atrial 
fibrillation are not met.  The preponderance of the evidence 
is against this claim.  The benefit-of-the-doubt rule is thus 
not for application.  

B.  Higher Initial Evaluation 

The Veteran seeks a higher initial evaluation for atrial 
fibrillation.  He asserts that the 10 percent evaluation 
initially assigned this disability does not accurately 
reflect the severity of the disability.  He alleges that he 
has had at least 70 episodes of atrial fibrillation since 
November 2004, as many as four weekly, and no success in 
controlling the episodes despite trying multiple medications.  
He contends that these episodes occur during the night, are 
extremely debilitating and place him at a higher risk for 
having a stroke.  He further contends that it is unreasonable 
and dangerous to require him to present to a medical facility 
during the night when experiencing an episode for the purpose 
of confirming it on ECG.      

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's atrial fibrillation as 10 
percent disabling pursuant to DC 7010, which governs ratings 
of supraventricular arrhythmias.  This DC provides that a 10 
percent evaluation is assignable for permanent atrial 
fibrillation (one atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent evaluation is assignable for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2009).

The evidence in this case establishes that the Veteran 
experiences more than four episodes of paroxysmal atrial 
fibrillation yearly, which are documented on ECGs. 

The first such episode occurred in Thailand in October 2004, 
during the night while resting, and subsided by morning.  
Thereafter, a private electrophysiologist evaluated the 
Veteran, found that the episode was caused by 
gastrointestinal symptoms, and treated him with medication, 
which did not relieve the condition.  He then altered the 
Veteran's medication twice prior to August 2007 and asked the 
Veteran to consider more aggressive treatment, or more 
specifically, radiofrequency ablation.  

According to an August 2006 letter from a private 
cardiologist practicing in Thailand, as of the date of the 
letter, the Veteran's atrial fibrillation remained 
uncontrolled.  The cardiologist noted that the condition had 
manifested thrice in three days during that month and had 
resulted in an irregular heartbeat after meals and during the 
night.  

The same month, a private physician in America submitted a 
letter in support of the Veteran's claim confirming that the 
Veteran had vagally mediated paroxysmal atrial fibrillation 
that resulted from gastric distress, an unusual, but not rare 
condition, and that he was receiving treatment by several 
very competent cardiologists in Thailand, 

In a letter dated September 2006, the Veteran's 
electrophysiologist noted that the Veteran's atrial 
fibrillation almost always occurred during sleep, primarily 
after epigastric discomfort, was refractory to medical 
therapy, including B- and calcium blockers, and suggested 
catheter ablation of the tachycardia.  

In a letter dated in May 2007, the same electrophysiologist 
noted that the Veteran had vagally mediated atrial 
fibrillation every few nights to every few weeks, mostly at 
night for three to eight hours.  He further noted that these 
episodes were documented by ECGs and initially treated by 
various blockers, which were later limited due to a slow 
heart rate.  He found the Veteran extremely debilitated from 
the condition despite having a well-controlled ventricular 
rate with a totally disrupted lifestyle and sleep pattern. 

The Veteran has submitted ECG strips confirming 5 episodes of 
atrial fibrillation from 2004 to 2008, clinical records 
showing additional episodes in 2005 and 2006, including more 
than four in 2005, and a December 2007 letter from the 
Veteran's cardiologist indicating that ECGs are necessary to 
record initial, but not recurring attacks of atrial 
fibrillation.  The cardiologist explained that the Veteran's 
type of atrial fibrillation typically occurred at night while 
resting and that the Veteran lived alone, several miles from 
the city, which made it risky for him to travel to the 
hospital in the middle of the night for the purpose of 
recording attacks.  He noted that the Veteran had had, on 
average, two to three attacks monthly during the past three 
years.  He explained that the Veteran once had three in one 
week and once went 80 days with no attacks.   

In March 2008, a cardiologist evaluated the Veteran's 
condition and found that it made the Veteran very sick and 
debilitated (tired and weak) and affected him mentally and 
psychologically (fear of sudden death and being permanently 
disabled).  The cardiologist recommended more specific, 
effective treatment, including catheter ablation of the 
abnormal pathway causing the atrial fibrillation.   

In September 2009, the Veteran returned to the United States, 
where he underwent another evaluation by a cardiologist.  On 
that date, the Veteran reported episodes of nocturnal atrial 
fibrillation several times monthly, which caused significant 
anxiety and a lack of sleep and negatively impacted his 
quality of life.  The examiner noted that the Veteran had 
been on AV nodal blocking agents with little benefit and was 
then on no specific therapy.  

The Veteran's medical records, including ECG strips, show 
that he experiences frequent episodes.  The Veteran's 
electrophysiologist and cardiologist, both of whom have 
followed the Veteran in Thailand since the first episode of 
atrial fibrillation in 2004, have indicated that these 
episodes occur more than four times yearly.  The episodes 
occur with the requisite frequency for a 30 percent rating.  
While not all episodes have been documented on ECG or Holter 
monitor, a number have been shown on ECGs.  While the rating 
criteria require documentation of attacks by ECG, there is no 
explicit requirement that each individual attack be so 
documented.  Moreover, the electrophysiologist's May 2007 
letter does report the requisite number of attacks documented 
by ECG.  As an alternative to additional ECG strips, the 
Board thus accepts as credible the physicians' comments 
regarding the frequency of the episodes.  Based on these 
comments, a 30 percent evaluation is assignable under DC 
7010.  This is the maximum evaluation assignable under this 
DC.  

The Board thus concludes that the criteria for entitlement to 
a higher initial evaluation for atrial fibrillation have been 
met since the effective date of service connection.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  The evidence in this case supports the Veteran's 
claim.  It is therefore granted.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As just discussed, the Veteran's disability is manifested by 
frequent episodes of atrial fibrillation.  These symptoms are 
contemplated by the rating scheduler.  In addition, the Board 
is granting entitlement to a TDIU.  That benefit would 
encompass the effects of marked interference with employment.  
There is no evidence that the disability has required 
hospitalization at any time since the effective date of 
service connection.  Accordingly, the criteria for referral 
for consideration of an extraschedular rating have not been 
met.

C.  TDIU 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran satisfies the percentage requirements noted 
above. His service-connected disabilities include: a cervical 
spine disability, evaluated as 40 percent disabling; a lumbar 
spine disability, evaluated as 30 percent disabling; left 
knee instability, evaluated as 20 percent disabling; 
limitation of motion of the left knee, evaluated as 10 
percent disabling; a digestive system disability, evaluated 
as 10 percent disabling; atrial fibrillation, now evaluated 
as 30 percent disabling; a scar; evaluated as 0 percent 
disabling; and a skin disability, evaluated as 0 percent 
disabling.  The combined evaluation, which includes the 
increase discussed above, see 38 C.F.R. § 4.25, Table I 
(2009), is 80 percent. 

The question this becomes whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of these service-connected disabilities.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.
Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

In this case, the Veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) received in December 2007, the Veteran 
attended college for four years, worked as a housing 
inspector, accounting clerk and manager and in the U.S. Peace 
Corps from 1978 to 1988 and last worked 40 hours weekly in 
1988.  During a VA joints examination conducted in January 
2004, he reported that he last worked in 1997.

Multiple medical professionals have addressed the extent to 
which the Veteran's service-connected disabilities affect his 
ability to function and whether the Veteran is employable 
secondary to these disabilities.  As previously indicated, in 
May 2007, an electrophysiologist indicated that the Veteran 
was extremely debilitated secondary to his vagally mediated 
atrial fibrillation  In March 2008, a cardiologist 
characterized the Veteran as very sick and debilitated and 
affected mentally secondary to the same disability.  

In March 2008, an orthopedist evaluated the Veteran's neck, 
low back and right knee, the latter of which is not service 
connected, noted limited range of motion of the right knee 
and minimal rotation of the neck (solid fusion at C5-7), and 
opined that the Veteran's orthopedic problems rendered him 
unable to find employment, or more specifically, a normal 
form of employment in which normal people engage.  

In March 2008, another physician evaluated the Veteran, noted 
that he had dyslipidemia, a sliding hiatal hernia, atrial 
fibrillation and cervical and thoracic spine disabilities, 
and concluded that, combined, the Veteran's service-connected 
injuries rendered the Veteran incapable of securing any 
normal form of employment that normal people can do.  

In June 2008, another orthopedist evaluated the Veteran's 
neck, back and left knee disabilities, noted multiple 
symptoms related thereto, including significant limitation of 
motion of the neck and back and instability of the left knee, 
and concluded that these disabilities rendered him unable to 
do normal activities, have a usual life and work.  

In September 2009, when the Veteran saw various VA 
physicians, including a cardiologist who noted that the 
Veteran had significant anxiety and a lack of sleep secondary 
to his nocturnal atrial fibrillation, which negatively 
impacted his quality of life.  Another physician 
characterized the Veteran's left knee osteoarthritis as 
severe.  The physician who regularly saw the Veteran when he 
returned to United States and who follows his health status 
while in Thailand opined that the Veteran's many medical 
problems, including those affecting his cardiac, 
gastrointestinal and orthopedic/neurological systems, 
collectively impact his life, have a disabling effect 
thereon, and render him permanently unemployable.   

Together these opinions establish that the Veteran's service-
connected disabilities render the Veteran unable to secure 
and follow a substantially gainful occupation. Although some 
refer to the Veteran's service-connected and nonservice-
connected disabilities when finding the Veteran unemployable, 
two, those provided in June 2008 and September 2009, refer 
solely to the Veteran's service-connected disabilities.  In 
light of the foregoing, the Board concludes that the criteria 
for entitlement to a TDIU are met.  The evidence in this case 
supports the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An effective date prior to October 2, 2006, for a grant of 
service connection for atrial fibrillation, is denied.

Entitlement to an initial 30 percent evaluation for atrial 
fibrillation is granted, effective from October 2, 2006. 

Entitlement to TDIU is granted.


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


